DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Response to Arguments
	Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (PGPUB 2020/0098358), hereinafter referenced as Rakshit and in view of Sinha (PGPUB 2016/0247110) and in further view of Moran (PGPUB 2018/0130257).

Regarding claims 1, 11 and 15, Rakshit discloses a method, system and medium, hereinafter referenced as a method, comprising: 
determining content factors of content to be presented to a user participating in a virtual assistant interaction session between the user and a virtual assistant provided by a voice-controlled device (audible query; paragraph 0059); 
determining a context factors associated with a physical environment in which the voice-controlled device and the user are located (environmental surroundings; paragraph 0069); and
identifying at least one device coupled to the voice-controlled device, wherein the devices provide respective device capabilities (computing device capable; paragraph 0065), but does not specifically teach wherein in response to the content factor, the context factor, and the respective device capabilities of each devices satisfying a first augmentation condition, transitioning at least a portion of the content of the virtual assistant interaction session to a first device of the devices, wherein the voice-controlled device supports a first type of feedback to the user and does not support a second type of feedback to the user and wherein the first device supports the second type of feedback to the user, and wherein the second type of feedback comprises an olfactory feedback that produces an olfactory output. 

Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to customize users’ experience.
Moran discloses a method wherein the voice-controlled device supports a first type of feedback to the user and does not support a second type of feedback to the user and wherein the first device supports the second type of feedback to the user (playback determined by the capabilities; p. 0010), and wherein the second type of feedback comprises an olfactory feedback that produces an olfactory output (p. 0049), to provide a variety of outputs with various capabilities.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide numerous ways to communicate.
Regarding claims 2, 12 and 17, it is interpreted and rejected for similar reasons as set forth above.  In addition, Sinha discloses a method further comprising: 
in response to the content factors, the context factors, and the respective device capabilities satisfying a second augmentation condition, transitioning the virtual assistant interaction session to a second device of the devices (paragraphs 0020-0021, 0027-0032, 0036-0037). 
Regarding claims 3, 13 and 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Sinha discloses a method further comprising: 

Regarding claims 4, 14 and 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Sinha discloses a method further comprising: 
predicting, using a model generated based on machine learning, acceptable transitions between the voice-controlled device and the first device of the devices (prediction; paragraphs 0020-0021, 0027-0032, 0036-0037). 
Regarding claims 5, 15 and 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Sinha discloses a method further comprising: 
determining that the virtual assistant interaction session is interrupted (interrupt; paragraphs 0020-0021, 0027-0032, 0036-0037); and 
providing a reminder via the first device of the at least one device that the virtual assistant interaction session is incomplete (reminder; paragraphs 0020-0021, 0027-0032, 0036-0037). 
Regarding claim 6, Rakshit discloses a method wherein the voice-controlled device is unable to service at least the portion of the content (paragraphs 0065-0066). 
Regarding claim 7, Rakshit discloses a method wherein the content factors comprises at least one of a privacy level, a content type, a security level, an authentication requirement, or an informational context of the content (sensitive/confident/private; paragraphs 0014, 0074). 
claim 8, Rakshit discloses a method wherein the context factors comprise at least one of location information associated with the voice-controlled device, movement information associated with the user within the physical environment, or presence information associated with  additional users other than the user (surrounding individuals in a certain proximity; paragraphs 0014, 0069). 
Regarding claim 9, Rakshit discloses a method further comprising: 
receiving an audio input at the voice-controlled device that comprises an audio command that initiates the virtual assistant interaction session (verbal command; paragraphs 0002, 0065-0066). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit in view of Sinha and Moran and in further view of Kumar (PGPUB 2020/0013411).

Regarding claim 10, Rakshit in view of Sinha and Moran disclose a method further comprising identity verification (Rakshit; paragraph 0056) and Moran teaches customer profile data (p. 0046), but does not specifically teach identifying the user participating in the virtual assistant interaction session, wherein the first virtual assistant augmentation condition is based on a profile associated with the user identity.
Kumar discloses a method comprising identifying the user participating in the virtual assistant interaction session, wherein the first virtual assistant augmentation condition is based on a profile associated with the user identity (p. 0018, 0040), to provide security.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657